EXHIBIT 10.23

 

Dominion Homes, Inc. 2005 Director Compensation Plan

 

1. $40,000 annual fee for each outside director ($10,000 per quarter)

 

2. Additional $5,000 annual fee for each Audit Committee member (other than
Audit Committee Chair) and each committee Chair (other than Audit Committee
Chair) ($1,250 per quarter)

 

3. Additional $10,000 annual fee for Audit Committee Chair ($2,500 per quarter)

 

4. Additional $20,000 annual fee for the Lead Director ($5,000 per quarter)

 

Director and Committee Fees shall be paid quarterly in advance.

 

5. Each outside director also receives, on the first day after the annual
meeting, a grant of non-qualified stock options to purchase 2,500 common shares
at an exercise price equal to the fair market value of the common shares on the
date of grant.